Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT


Eastern District of Texas

300 Willow
Suite 112
Beaumont, TX 77701

                                       Bankruptcy Proceeding No.: 19−90163
                                                   Chapter: 13
                                                Judge: Bill Parker

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Johnny E Barnes
   PO Box 523
   San Augustine, TX 75972
Social Security / Individual Taxpayer ID No.:
   xxx−xx−0866
Employer Tax ID / Other nos.:


PLEASE TAKE NOTICE that a hearing will be held at

Jack Brooks Federal Courthouse, 300 Willow, Suite 112, Beaumont, TX 77701

on 9/17/20 at 10:00 AM

to consider and act upon the following:

Chapter 13 Trustee's Motion to Dismiss Case for Infeasibility and for Failure to Make Plan Payments and Setting
Hearing Filed by Lloyd Kraus Hearing scheduled for 9/17/2020 at 10:00 AM at Jack Brooks Federal Court House.
(Attachments: # 1 Proposed Order)(Kraus, Lloyd) Modified text on 7/23/2020 (jj).

Dated: 7/23/20

                                                            Jason K. McDonald
                                                            Clerk, U.S. Bankruptcy Court
                                               United States Bankruptcy Court
                                                 Eastern District of Texas
In re:                                                                                                     Case No. 19-90163-bp
Johnny E Barnes                                                                                            Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0540-9                  User: admin                        Page 1 of 1                          Date Rcvd: Jul 23, 2020
                                      Form ID: 106nc                     Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 25, 2020.
db             +Johnny E Barnes,   PO Box 523,   San Augustine, TX 75972-0523
cr              Conn Appliances, Inc.,   c/o Becket and Lee LLP,   PO Box 3002,   Malvern, PA 19355-0702

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/PDF: cbp@onemainfinancial.com Jul 24 2020 03:45:13     OneMain,   PO BOX 3251,
                 EVANSVILLE, IN 47731-3251
                                                                                            TOTAL: 1

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 Aaron’s, Inc.
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 25, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 23, 2020 at the address(es) listed below:
              Lloyd Kraus    docs@ch13tyler.com
              US Trustee   USTPRegion06.TY.ECF@USDOJ.GOV
              Walter David Stephens   on behalf of Debtor Johnny E Barnes wdavids@consolidated.net,
               wds01@consolidated.net;wds02@consolidated.net;stephensteresa01@gmail.com
                                                                                            TOTAL: 3
